Case 19-10863 Doc 55 Filed 07/29/19 Entered 07/29/19 10:47:08 Main Document Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

   IN RE
                                                                          BANKRUPTCY NO.
   GALAFORO CONSTRUCTION                                                  19-10863
   AND COMPANIES, LLC                                                     SECTION "B"

   DEBTOR(S)                                                              CHAPTER 11


                                   ORDER OF DISMISSAL

                 This matter came before the Honorable Jerry A. Brown on July 24, 2019 as a

   hearing on the motion of the United States Trustee to dismiss case or, in the alternative, to

   convert case to Chapter 7 (P-37).

                 PRESENT: Mary S. Langston
                           Assistant United States Trustee

                               Ryan T. VIdal
                                Interim Counsel for the Debtor

                               Jill S. Willhoft
                                Counsel for Newtek Small Business Finance, LLC

                               Foerstner Graham Meyer
                                Counsel for First Bank


                 Considering the statements of counsel,

                 IT IS ORDERED that the motion is granted and the case is DISMISSED

   subject to the payment of any outstanding quarterly fees which may be due to the Office

   of the United States Trustee and the filing of any outstanding monthly reports.
Case 19-10863 Doc 55 Filed 07/29/19 Entered 07/29/19 10:47:08 Main Document Page 2 of 2




                 IT IS FURTHER ORDERED that within fourteen (14) days of the entry of

   this order the Debtor shall file with the United States Trustee an affidavit indicating the

   amount of disbursements made by the debtor for each quarter and pay to the United States

   Trustee the quarterly fees pursuant to 28 U.S.C. Section 1930 (a)(6).

                IT IS FURTHER ORDERED that should the Debtor(s) fail to comply with

   the foregoing orders, citation for contempt and/or sanctions may be issued.

                IT IS FURTHER ORDERED that the stay resulting from the filing of the

   voluntary petition be and it hereby is SET ASIDE AND VACATED.

                New Orleans, Louisiana, July 29, 2019.


                                                           JERRY A. BROWN
                                                           BANKRUPTCY JUDGE
